Douglas, J.,
concurring. The majority opinion says, in part, that “[t]he BTA need not adopt any expert’s valuation. It has wide discretion to determine the weight given to evidence and the credibility of witnesses before it. Its true value decision is a question of fact which will be disturbed by this court only when it affirmatively appears from the record that such decision is unreasonable or unlawful. Cardinal Federal S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St. 2d 13, 73 O.O. 2d 83, 336 N. E. 2d 433, paragraphs two, three, and four of the syllabus. This court is not a ‘ “super” Board of Tax Appeals.’ Youngstown Sheet & Tube Co. v. Mahoning Cty. Bd. of Revision (1981), 66 Ohio St. 2d 398, 400, 20 O.O. 3d 349, 351, 422 N.E. 2d 846, 848. We will not overrule BTA findings of fact that are based upon sufficient probative evidence. Hawthorn Mellody, Inc. v. Lindley (1981), 65 Ohio St. 2d 47, 19 O.O. 3d 234, 417 N.E. 2d 1257, syllabus.”
*203I can only hope that a majority of this court now means to follow this course. In a number of recent decisions, this court, in my judgment, has emasculated the taxing statutes, as promulgated by the General Assembly, so as to make those statutes almost unrecognizable. Boards of revision, county auditors, the Tax Commissioner, litigants, and especially the BTA are faced with mass confusion as a result of a series of decisions that have radically changed the law as it has been followed and interpreted for so many years. It has become increasingly difficult, if not impossible, for such persons and entities to know how they are supposed to determine such things as “true value” of real property, sales and use tax assessments and “manufacturing” or “processing” exemptions.
As just one example, compare our holding in this case with our decisions in Ratner v. Stark Cty. Bd. of Revision (1986), 23 Ohio St. 3d 59, 23 OBR 192, 491 N.E. 2d 680; Ratner v. Stark Cty. Bd. of Revision (1988), 35 Ohio St. 3d 26, 517 N.E. 2d 915; and Alliance Towers, Ltd. v. Stark Cty. Bd. of Revision (1988), 37 Ohio St. 3d 16, 523 N.E. 2d 826. While it can be argued that the properties involved are different, the same basic law is involved. It is no wonder the BTA, as it has done in the case- now before us, has fashioned its own system of arriving at “true value.”
R.C. 5713.03 provides in part:
“* * * In determining the true value of any tract, lot, or parcel of real estate under this section, if such tract, lot, or parcel has been the subject of an arm’s length sale between a willing seller and a willing buyer within a reasonable length of time, either before or after the tax lien date, the auditor shall consider the sale price of such tract, lot, or parcel to be the true value for taxation purposes. * * *” (Emphasis added.)
This provision of the Revised Code, as given to us by the General Assembly, is clear and unambiguous. Yet we have manipulated the section to the place where, seemingly, it means nothing except when we choose to apply it as written.
The case before us is a good example. The record indicates that “within a reasonable length of time, either before or after the tax lien date,” there was a sale of the property which involved an arm’s-length transaction between a willing seller under no compulsion to sell and a willing buyer under no compulsion to buy. However, for the most part the sale as an indication of true value was ignored until the BTA, obviously, used the sale price as a true value indicator, and adjusted the price some, undoubtedly, to try to comply with previous decisions of this court.
The result? Even though there is nothing in the record to show what evidence the BTA used in varying from the mandates of R.C. 5713.03, there is an indication that the price paid included favorable financing and other purchase terms and that these items were considered.
Given our posture in so many of these tax cases, the BTA, the Tax Commissioner and county auditors will have to continue to guess what we might want to hear, be guided accordingly and hope for the best. This does not promote stability or confidence in our taxing system which, after all, is the life blood for the operation of government.
Sweeney, Locher and H. Brown, JJ., concur in the foregoing concurring opinion.